 Case 19-11435        Doc 34     Filed 04/15/20     Entered 04/15/20 10:51:11        Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF LOUISIANA

IN RE:

JEFFERY L. CHAPPELL, JR.                                             CASE NO. 19-11435
     DEBTOR                                                          CHAPTER 13

                                     REASONS FOR ORDER

         The plan proposed by chapter 13 debtor Jeffery L. Chappell, Jr. was originally scheduled

for a confirmation hearing on March 4, 2020. At that hearing, after discussing the objections to

the plan, debtor's counsel explained that he had fallen out of touch with the debtor and all parties

agreed to continue the confirmation hearing to March 18, 2020. The court on its own motion in

response to courthouse closure for the COVID-19 pandemic continued the confirmation hearing

again to April 15, 2020.

         No activity has taken place in the case in the time between March 4, 2020 and the date of

this ruling apart from a ruling on an unopposed claim objection filed before the March 4 hearing.

Nothing supports a finding that the debtor has resumed communicating with his counsel.

Accordingly, the court will dismiss the debtor's case.

                Baton Rouge, Louisiana, April 14, 2020.

                                        s/ Douglas D. Dodd
                                       DOUGLAS D. DODD
                               UNITED STATES BANKRUPTCY JUDGE
